Citation Nr: 0605431	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that service connection for lumbar strain has 
been in effect since 1974.  It appears that diagnoses of 
lumbar spine degenerative disc disease were not made until 
the 1990s.  Due to the veteran's medical history, and due to 
the medical questions raised in this appeal, the Board finds 
that the veteran should undergo a VA spine examination for 
the purpose of determining whether lumbar spine disc disease 
is related to service-connected lumbar strain.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's low back degenerative disc 
disease is related to his service-
connected lumbar spine disability.  The 
examination should also determine the 
nature and severity of his service-
connected lumbar spine disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

The examiner should offer an opinion, 
based on a review of the record, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any degenerative disc disease or 
degenerative joint disease of the lumbar 
spine is related to the veteran's 
service-connected chronic lumbar strain.

As for any neurological symptoms that may 
be found, such as absent ankle jerk, the 
examiner should state, if possible, 
whether any such findings are related to 
service-connected disability or whether 
they are related to the nonservice-
connected cervical spine disorder.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence, including whether the grant of 
service connection should be expanded to 
include degenerative changes of the 
lumbar spine.  If the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


